Citation Nr: 0204121	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right leg fracture, claimed as a right knee 
disorder.

2.  Entitlement to service connection for residuals of a jaw 
fracture.


WITNESSES AT HEARING ON APPEAL

The veteran and R.A.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for the residuals of a jaw fracture, and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a fracture to the right leg 
and a right knee condition.  The veteran subsequently 
perfected a timely appeal with respect to those issues.

In the December 1999 rating decision, the RO also denied 
service connection for prostate cancer, claimed as due to 
exposure to herbicides in service, and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right 
shoulder condition.  To the Board's knowledge, the veteran 
did not submit a Notice of Disagreement regarding these 
issues.  Thus, these matters are not presently on appeal 
before the Board.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board, 
at the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.  During the hearing, he 
submitted additional documentary evidence, which was 
accompanied by a waiver of initial RO consideration.  That 
evidence has also been associated with the claims folder.

We note that, under previous law, any additional evidence 
submitted directly to the Board following the certification 
of an appeal had to be returned to the agency of original 
jurisdiction (AOJ) for review and, if the benefits sought on 
appeal were not granted, the issuance of a Supplemental 
Statement of the Case, unless that evidence was accompanied 
by a signed waiver of initial consideration by the AOJ.  38 
C.F.R. § 20.1304(c) (2001).  However, effective February 22, 
2002, the provisions of paragraph (c) of 38 C.F.R. § 20.1304 
were removed, so as to provide that such a waiver is no 
longer necessary for the Board to consider such evidence in 
the first instance.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.1304).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Baker v. West, 11 Vet. App. 163, 168 (1998).  In 
this case, the Board finds that the question of which version 
of this regulation is more favorable is essentially 
irrelevant because the veteran did submit a waiver of initial 
AOJ consideration of the new evidence, as provided for under 
the old version of 38 C.F.R. § 20.1304(c).  Thus, 
consideration of this evidence by the Board in the first 
instance is appropriate regardless of which version of this 
regulation is applied.


FINDINGS OF FACT

1.  In an October 1975 rating decision, the RO denied service 
connection for residuals of fracture of the right leg.  

2.  Between 1976 and 1996, the veteran attempted on several 
occasions to reopen his claim of entitlement to service 
connection for residuals of right leg fracture.

3.  In rating decisions dated in June 1996 and February 1997, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of fracture of the right leg.

4.  In an April 1998 rating decision, the RO denied service 
connection for a right knee disorder.

5.  Evidence submitted since the April 1998 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration; it is cumulative of previously 
submitted evidence; and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

6.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have any 
residuals of a jaw fracture.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision and the subsequent April 
1998 decision regarding the veteran's claim of entitlement to 
service connection for the residuals of a fracture of the 
right leg, claimed as a right knee disorder, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  Evidence submitted since the final April 1998 rating 
decision wherein the RO denied entitlement to service 
connection for a right knee disorder is not new and material; 
thus, the veteran's claim may not be reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2001).

3.  The evidence does not show residuals of a jaw fracture 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1975, the veteran filed a claim of entitlement to 
service connection for the residuals of a broken leg.  During 
a VA medical examination conducted in September 1975, the 
examiner noted the veteran's account that he had fractured 
his leg during service when he fell down some stairs on a 
ship during a storm.  He had been treated onboard, and had 
gone back to duty with no limitations.  Current complaints 
were that, when he was in bed, he sometimes experienced pain 
around the lower part of his right knee and in the upper part 
of his leg near the site of the fracture.  The veteran 
reported that he believed that "both bones" in his leg had 
been broken.  He noted that, when he was up and about, his 
leg did not bother him much.  The VA examiner found no 
residuals of fracture of the right leg, on either clinical 
evaluation or X-rays.  A separate radiographic report dated 
in September 1975 confirms that X-rays of the veteran's right 
knee and proximal leg were normal.

The record reflects that, in June 1975, the RO requested the 
veteran's complete service medical records from the National 
Personnel Records Center (NPRC).  In its request, the RO 
noted that the veteran was claiming to have broken his leg 
while serving aboard the USS Franklin D. Roosevelt, CVA 42.  
In September 1975, the NPRC responded by submitting all 
available service medical records.  These records consisted 
of reports of medical examination and medical history 
completed at enlistment, dental records, and an August 1971 
clinical note showing that he had complained of a cough.  The 
NPRC advised the RO that additional service medical records 
would be forwarded when received.  

In an October 1975 rating decision, the RO denied service 
connection for residuals of a fracture of the right leg.  The 
RO specifically found that the available records were 
negative for any evidence of the claimed disability, and that 
recent VA examination had found no evidence of any residuals 
of a right leg fracture.

The veteran subsequently attempted to reopen his claim on 
several occasions over the next decade.  During one such 
attempt, the RO issued another request to the NPRC for any 
additional service medical records that might exist.  In 
April 1978, the NPRC advised the RO that all available 
service medical records from the veteran's period of active 
duty had been forwarded in September 1975.  

Thereafter, in May 1978 decision, the RO continued to deny 
the veteran's claim.  He subsequently perfected an appeal to 
the Board.  In September 1978, he presented testimony at a 
personal hearing, in which he reiterated his claim that he 
had injured his leg after falling down some steps in a storm 
while serving aboard the USS Franklin D. Roosevelt CVA 42.  
The veteran stated that the injury had occurred in February 
1972 while the ship was stationed in the Mediterranean.  He 
indicated that he was carried to sick bay and he was treated 
at the hospital aboard the ship.  He also said that he had 
been placed in a cast for six weeks.  

In February 1979, the Board denied entitlement to service 
connection for the residuals of a fracture to the right leg.  
In that decision, the Board found that recent VA examination 
had revealed no evidence of any disability in the right leg.  
The Board also found that, even if such a disability did 
exist, there was no evidence attributing it to service.  

In a report of a VA medical examination conducted in July 
1979, a VA examiner indicated that no abnormalities were 
found in the veteran's right leg.  X-rays of the right knee 
and leg were found to be normal.  

In May 1981, the veteran was admitted to a VA hospital with 
complaints of a "gummy smile".  Examination revealed a 
hyperplastic maxilla with unilateral crossbite and resultant 
malocclusion.  It was noted that he had a past medical 
history of status post knee surgery times four and status 
post psychiatric consultation for depression.  The veteran 
underwent a maxillary LaForte osteotomy in 3 pieces with an 
advancement genioplasty.  His postoperative course was noted 
to be uneventful, with the exception of the development of 
air emphysema below the right infraorbital area, which 
resolved.

In October 1981, the veteran was readmitted to the VA 
hospital.  He reported that he had injured his knee 
approximately nine years before when he fell down some stairs 
on a ship while in the Navy.  He indicated that he underwent 
surgery on that ship, but that he did not know what type of 
surgery.  He also indicated that, two years following his 
separation, he underwent additional surgery.  The veteran 
stated that he still experienced pain in his knee, with 
intermittent effusion and some early morning stiffness.  
Physical examination of the right knee was negative, except 
for some trace effusion.  He underwent an arthroscopy, which 
revealed that he had intact cartilage and no significant 
changes.  It was noted that there was a synovial plica, which 
seemed to possibly impinge on the under surface of the 
patella.  This was released, using a transarthroscopic 
instrument.

A report of medical history completed for the Reserves in May 
1982 shows that the veteran reported a history of a fracture 
of the mandible and a right knee arthroscopy.

In January 1983, the RO determined that the report of the 
veteran's October 1981 surgery was not new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for the residuals of a fracture of the 
right leg.

In a statement submitted in May 1991, the veteran indicated 
that he was seeking service connection for a right knee 
disorder.  In a letter dated in July 1991, the RO advised the 
veteran that his claim for service connection for a knee 
condition had been previously denied, and that no further 
action could be taken on that claim unless he submitted 
evidence showing that his condition had been incurred in or 
aggravated by service, and that it still existed.

No additional correspondence was received from the veteran 
until October 1993, at which time he reported having received 
treatment for his right knee condition at a VA Medical Center 
(VAMC).  The RO subsequently issued a letter to the veteran 
in November 1995, which advised him that copies of his VA 
treatment records had been requested.  In this letter, the RO 
also advised the veteran that his claim had been previously 
denied, and that he must submit new and material evidence in 
order for the RO to reconsider his claim.  Thereafter, the RO 
received the veteran's VA treatment records, which showed 
that he had received treatment for low back pain on several 
occasions throughout 1995.  In a June 1996 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a fracture to the right leg.  
The veteran was advised of this decision in a June 1996 
rating letter.  In that letter, the RO once again advised the 
veteran of the need to submit new and material evidence in 
order to reopen his claim.

Shortly thereafter, the RO received updated copies of the 
veteran's service medical records, which had been requested 
after his most recent attempt to reopen his claim.  The RO 
noted that these copies were from the veteran's Reserve 
service between 1977 and 1985.  The RO reviewed these 
records, and, in a February 1997 rating decision, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a fracture to the right leg.  The veteran was 
notified of this decision in a February 1997 letter.

In February 1998, the veteran submitted a statement 
indicating that he was once again seeking to reopen his claim 
of entitlement to service connection for a right knee 
disorder.  In an April 1998 rating decision, the RO denied 
service connection for a right knee disorder.  The veteran 
was advised of this decision in a May 1998 letter.

In July 1998, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation and Pension.  He 
indicated that he was seeking service connection for a broken 
leg and knee in March 1972, and a broken jaw in May 1973.  He 
reported that he was receiving treatment for these 
disabilities from the VAMC in Decatur, Georgia.

The RO subsequently obtained the veteran's VA treatment 
records, which showed that he had received treatment for knee 
problems on several occasions in 1997 and 1998.  In a May 
1997 clinical note, an examiner indicated that the veteran 
had reported injuring his knee in Vietnam in 1970 and 
sustaining a jaw fracture in 1980.  The examiner noted that 
the veteran was a "vague and evasive" historian.  In an 
October 1997 clinical note, another examiner indicated that 
the veteran had reported injuring his knee in 1972.  During 
that exam, the veteran also reported that he had a history of 
a jaw fracture.  These records also show that, in January 
1998, the veteran underwent a right knee arthroscopy with 
debridement of meniscal tears.  Thereafter, in a July 1998 
clinical note, another examiner noted that the veteran had 
reported sustaining an injury to his knee in a "rocket-
blast" in 1972.

In the December 1999 rating decision, the RO denied 
entitlement to service connection for the residuals of a jaw 
fracture.  The RO noted that there was no evidence of such 
injury an in the veteran's service medical records, and that, 
although a history of a prior mandible fracture was noted in 
a May 1982 Reserve examination, there was no indication that 
this injury had occurred on active duty.  In that decision, 
the RO also determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for the residuals of a fracture to the right leg 
and a right knee disorder.  

Later that month, the veteran submitted a Notice of 
Disagreement (NOD) in which he reasserted that he had injured 
his jaw and leg while in service.  At that time, he also 
submitted private medical records, which show that, in 
October 1977, he was admitted to a private hospital after 
complaining of pain in his left knee, left forearm, and right 
inguinal region.  In the Discharge Summary, a physician noted 
an assessment of neisseria gonorrhoeae, most likely systemic, 
with joint and skin involvement.  The RO responded to the NOD 
by issuing a Statement of the Case, and, in March 2000, the 
veteran submitted a Substantive Appeal (VA Form 9).

During the September 2001 Travel Board hearing, the veteran 
testified that he had entered into active duty in 1969 and 
had served in Vietnam.  He stated that he had sustained his 
right knee injury during a rocket attack on the gunboat he 
was serving aboard in Vietnam.  He indicated that he was then 
transferred to the USS Enterprise, where he underwent 
surgery.  The veteran reported that he received two Purple 
Hearts and a Navy Cross as a result of that one attack.  With 
respect to his claimed residuals of a broken jaw, the veteran 
testified that he broke his jaw during a boxing match while 
he was in the Reserves.  He stated that it was wired shut for 
eight weeks, and that it had to be rebroken and wired up for 
another eight weeks after it healed wrong.  He reported that 
the injury occurred in 1982 while he was serving on active 
duty for two weeks.  The veteran noted that he could not 
remember the name of the ship, but that he was serving in 
Norfolk, Virginia, at the time.  During this hearing, a 
friend of the veteran's, Reverend R.A., offered testimony on 
his behalf. 

During this hearing, the veteran submitted additional copies 
of medical records pertaining to his hospitalizations in 
October 1977 and October 1981.  These records were duplicates 
of records already associated with the claims folder.

II.  Legal Analysis

1.  New and material evidence-right leg fracture,
claimed as a right knee disorder

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The VCAA 
repealed the requirement that a claim be well grounded, and 
created new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the agency of original jurisdiction.  The VCAA provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).  The Act 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)).  

VA has published new regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (codified as amended at 38 U.S.C. § 5103A (West 
Supp. 2001)).  It was further noted, however, that the VCAA 
also provides that nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
as amended at 38 U.S.C. § 5103(g) (West Supp. 2001)).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court of Appeals for Veterans Claims 
held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and has determined that all notification 
and development actions required by the new legislation and 
the implementing regulations appear to have been completed in 
full.  Thus, the Board believes that we may proceed with a 
decision, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)..  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

In this case, the Board recognizes that the veteran has 
reported sustaining various injuries during service, which 
are not noted in the service medical records currently 
associated with the claims folder.  However, it appears that 
the RO has already requested and obtained all available 
service medical records from the NPRC.  Although the RO 
initially had some difficulty obtaining the veteran's 
complete records after he filed his initial claim in 1975, 
the record reveals that the NPRC specifically advised the RO 
in April 1978 that all available service medical records 
pertaining to the veteran's period of active service had been 
forwarded in September 1975.  Thus, in light of this finding 
by the NPRC, the Board concludes that no additional service 
medical records from his initial period of active duty exist, 
and that further efforts to obtain such records would 
therefore be futile.  Neither the veteran nor his 
representative has alluded to any additional medical records 
or other information that has not been obtained and which 
would be pertinent to the present claim.  

The Board also recognizes that the veteran has recently 
reported that he served in Vietnam, although no evidence of 
such service is contained in his claims folder.  In this 
regard, the Board notes that the veteran's complete service 
personnel records have been obtained and associated with his 
claims folder.  These records include his DD Form 214, which 
gives no indication of service in Vietnam, and no indication 
that he received any medals consistent with such service.  
The DD Form 214 also gives no indication that he received 
either a Purple Heart or a Navy Cross as a result of such 
service, as he has claimed.  Furthermore, the veteran's 
remaining personnel records appear to account for his 
locations during his entire period of active duty, from 
August 1971 to August 1974, and these records are negative 
for any indication that he served in Vietnam at any time 
during this period.  In light of these records, the Board 
believes that no additional effort is necessary to verify the 
veteran's alleged service in Vietnam, as it is already shown 
by the record that such service did not occur.

Therefore, for the reasons and bases set forth above, the 
Board finds that the veteran has not reported the existence 
of any additional evidence or information that could be 
pertinent to his claim, that all facts that are relevant to 
the aforementioned issue have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In October 1975, the RO denied the veteran's claim of 
entitlement to service connection for the residuals of a 
fracture of the right leg.  Because the veteran did not 
express disagreement with that decision within one year of 
his notification thereof, the Board finds that the October 
1975 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Thereafter, the veteran filed to reopen this claim on several 
occasions over the twenty-five years.  The RO determined on 
numerous occasions, including in rating decisions dated in 
June 1996 and February 1997, that new and material evidence 
had not been submitted to reopen his claim.  The most recent 
RO decision with respect to this claim occurred in an April 
1998 rating decision, in which the RO denied a claim of 
entitlement to service connection for a right knee disorder 
on the merits.  

The record reflects that the appellant did not express 
disagreement with the April 1998 denial within one year of 
receiving notification.  He subsequently submitted a new 
claim on a VA Form 21-526 in July 1998, which made no 
reference to the April 1998 decision. 

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629.   Accordingly, the Board will proceed to 
determine whether new and material evidence has been 
submitted to reopen the veteran's claim, without regard to 
the new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for residuals of a right leg fracture.  In the 
October 1975 rating decision, the RO denied service 
connection for a fracture of the right leg on the basis that 
there was no evidence that he was experiencing any residuals 
of a right leg fracture, and no evidence that he had 
sustained any such injury in service.  Although the veteran 
subsequently submitted evidence of a current right knee 
disability, he has still submitted no evidence (and none has 
been received from the service department) demonstrating that 
such disability was incurred in or aggravated by service.  
The record reflects that, following both the June 1996 and 
February 1997 rating decisions, the RO issued letters to the 
veteran specifically advising him of the need to submit new 
and material evidence demonstrating that his claimed 
residuals of a right leg fracture were incurred in or 
aggravated by service.  To date, he has not done so.

With respect to the veteran's recent claims that he suffered 
an injury to his right leg as a result of rocket blasts on a 
gunboat on which he was serving in Vietnam, the Board 
acknowledges that these statements are "new" in that they 
differ from those he made during previous claims about the 
origin of his claimed leg disability.  However, the Board 
notes that, while the credibility of the evidence is 
generally presumed in determining whether new and material 
evidence has been submitted, this presumption of credibility 
is not unlimited.  The Court of Appeals for Veterans Claims 
has held that the Justus credibility rule is not "boundless 
or blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

In this case, the veteran's statements regarding his alleged 
service aboard a gunboat in Vietnam differ substantially from 
the information contained in his service personnel records 
and separation papers, which fail to verify any service in 
Vietnam, and instead show that he served the bulk of his 
active duty aboard the USS Franklin D. Roosevelt, CVA-42.  
The failure of his service personnel records to reveal any 
service in Vietnam is consistent with information contained 
in the website of the Department of the Navy's Naval 
Historical Center, which is located at 
http://www.history.navy.mil/photos/sh-usn/usnsh-f/cvb42.htm.  
This website verifies that the only period of time in which 
the USS Franklin D. Roosevelt participated in combat 
operations in Southeast Asia was from August 1966 to January 
1967.  This means that this ship left Southeast Asia over 
four years before the veteran joined the Navy.  This website 
also shows that, from 1970 to 1977, the period which includes 
the veteran's four years of active duty, this ship was 
dispatched to the Mediterranean six times but never 
participated in any operations in support of Vietnam.  The 
Board notes that the history contained in this website is 
consistent with numerous statements made by the veteran 
between 1975 and 1980, in both written form and at a 
September 1978 personal hearing, in which he repeatedly 
asserted that he was serving aboard the USS Franklin D. 
Roosevelt in the Mediterranean at the time of his initial 
injury.  

The Board cannot imagine why the veteran would so drastically 
change his description of his in-service injury from what it 
had previously been in the 1970's, or why he would fabricate 
service in Vietnam, when his assertions are so obviously 
contradicted by his service personnel records, the service 
record of the USS Franklin D. Roosevelt, and his own 
previously submitted statements.  However, regardless of his 
motivation, the Board believes that the evidence against 
finding that he had service in Vietnam is so strong as to 
render his assertions "inherently incredible" within the 
meaning of the Court's holdings in Justus and Doran.  
Therefore, having found the veteran's reports of the 
circumstances of his injury to be inherently incredible, the 
Board finds that his contentions cannot constitute new and 
material evidence.

The Board is aware that, when we rely upon information 
developed or obtained after the most recent statement of the 
case or supplemental statement of the case, the claimant must 
be provided with adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  In the present case, we have 
not relied in any way upon the Naval Historical Center 
website in order to obtain any evidence not already 
associated with the claims folder.  Instead, we have simply 
referred to this website for informational purposes, and to 
provide further support for information already associated 
with the record as part of the veteran's service personnel 
records and his own previously submitted statements.

Regarding the recent VA treatment records submitted by the 
veteran, the Board notes that several VA examiners appear to 
have noted that the veteran reported sustaining an injury to 
his right leg during service.  However, it is clear that 
these notations regarding the veteran's medical history are 
based solely upon information provided by the veteran, as 
opposed to the examiners' consideration of his entire medical 
history.  We believe that this conclusion is supported by the 
fact that these notations are unenhanced by any additional 
medical comment by the examiners, and, in some cases, even 
include the veteran's "inherently incredible" claim of 
having sustained his claimed leg injury on a gunboat in 
Vietnam.  The Court has specifically held that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, 
because these notations are merely recordings of statements 
made by the veteran during recent examinations, the Board 
finds that they cannot enjoy the presumption of credibility 
for the purposes of reopening the veteran's claim.  See 
LeShore, supra.

The Board has also considered the records of hospitalizations 
in October 1977 and October 1981 that were submitted by the 
veteran.  However, the Board notes that records of his 
October 1981 hospitalization for knee surgery had already 
been obtained and associated with the claims folder shortly 
after the surgery was performed.  Thus, they were already of 
record at the time of the last final denial of this claim, 
and are therefore merely cumulative of previously submitted 
evidence, in addition to not being so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, with respect to the October 1977 
hospitalization records, the Board notes that none of these 
records pertains to the veteran's claimed right leg or right 
knee disability.  Instead, they refer to complaints of pain 
in the left knee, left forearm, and right inguinal hernia, 
which were found at the time to be due to systemic neisseria 
gonorrhoeae.  Therefore, we find that these records do not 
bear directly and substantially upon the specific matter 
under consideration, and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

In short, to date the veteran has submitted no additional 
evidence that would tend to show that his claimed residuals 
of a right leg fracture, also claimed as a right knee 
disorder, were incurred in or aggravated by service.  
Therefore, the Board finds that the additional evidence which 
was submitted by the veteran as to these matters is merely 
cumulative of previously submitted evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim of entitlement to 
service connection for the residuals of a right leg fracture, 
claimed as a right knee disorder, is not reopened.  The 
benefit sought on appeal must therefore continue to be 
denied.

2.  Service connection-jaw fracture

As discussed above, the veteran is seeking service connection 
for the residuals of a jaw fracture.  He essentially contends 
that he sustained a jaw fracture during a boxing match while 
he was in the Reserves.

As also noted above, the VCAA provides that, upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C. § 5103 (West Supp. 2001)).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 
38 U.S.C. § 5103A (West Supp. 2001)).  

The Board notes that the veteran was advised, by virtue of 
the Statement of the Case issued during the pendency of this 
appeal, of what the evidence must show in order to 
substantiate his service connection claim.   Accordingly, the 
Board believes that VA has no outstanding duty to inform the 
veteran or his representative that any additional information 
or evidence is needed to substantiate his claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103 (West Supp. 2001)).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
RO has obtained the veteran's reported VA treatment records, 
and neither the veteran nor his representative has alluded to 
any additional records that have not been obtained and which 
would be pertinent to the present claim.  Therefore the Board 
finds that all facts that are relevant to this issue have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).

The Board wishes to note that we have considered whether a 
remand of this case is warranted, in order to obtain a 
medical opinion that specifically addresses whether the 
veteran's claimed residuals of a jaw fracture are related to 
his alleged in-service injury.  However, the VCAA 
specifically requires that VA obtain a medical examination or 
opinion only when such examination or opinion is 
"necessary" in order to make a decision on the claim.  Such 
an examination or opinion is deemed necessary when the 
evidence of record contains competent medical evidence of a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).

In this case, the veteran is seeking service connection for 
the residuals of a jaw fracture.  However, as will be 
discussed in greater detail below, the veteran has not 
pointed to any specific disability relating to this injury, 
and the record contains no competent medical evidence showing 
that any such disability exists.  As noted above, VA has a 
duty to obtain an examination or opinion only when there is 
competent medical evidence of a current disability or 
evidence of persistent or recurring symptoms of a disability.  
Because there is no such evidence in the record, the Board 
finds that a remand of this issue in order to obtain an 
examination or medical opinion is not warranted.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 
5103A (West Supp. 2001); see also Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992), holding that VA has no duty to conduct 
"a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  (Emphasis in original.)

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, supra.  
In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed to the extent 
necessary under the circumstances.  Moreover, the veteran was 
afforded the opportunity to testify on this matter at his 
Travel Board hearing before the undersigned.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (codified as amended at 38 U.S.C. §§ 5103 and 5103A 
(West Supp. 2001)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  A remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  See Winters, Soyini, Sabonis.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303.  That a disease or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for the 
residuals of a fracture of the jaw.  In essence, the Board 
believes that the preponderance of the evidence supports the 
conclusion that the veteran does not currently have any 
residuals of his claimed jaw fracture.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's extensive 
private and VA treatment records, which are entirely negative 
for any diagnosis of any residuals of a jaw fracture.  
Although the veteran underwent numerous examinations over the 
last decade for his right knee and other disabilities, there 
is no indication that any examiner has identified diagnostic 
evidence of residuals of a jaw fracture.

In support of his claim, the veteran has pointed to the 
private medical records showing that he underwent surgery for 
maxillary hyperplasia in May 1981.  However, there is nothing 
in the report of this surgery that indicates that his surgery 
was related to a jaw fracture, and no other competent medical 
evidence of record that supports this assertion.  
Furthermore, there is also no competent evidence indicating 
that he currently has any residuals related to this surgery 
or to the initial fracture.  Although the veteran may believe 
that this surgery was related to his jaw fracture, and that 
he currently experiences residuals related to either his jaw 
fracture or this surgery, the Court has held that questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have residuals of a jaw fracture.  The Court has 
held that service connection may not be granted if a current 
disability does not exist.  See Rabideau, Degmetich, supra.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for the residuals of a jaw 
fracture must be denied.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the residuals 
of a right leg fracture, claimed as a right knee disorder, is 
denied.

Entitlement to service connection for the residuals of a jaw 
fracture is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

